  Case: 4:18-cv-02103-PAB Doc #: 15 Filed: 07/29/20 1 of 2. PageID #: 221




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 David B. Thompson,                              Case No. 4:18cv2103

                               Petitioner,
                -vs-                             JUDGE PAMELA A. BARKER

                                                 Magistrate Judge George Limbert
 Warden Brandeshawn Harris,

                               Respondent
                                                 ORDER

       Currently pending is Petitioner David B. Thompson’s (1) “Application for Default Judgment

in Writ of Habeas Corpus Petition under 28 U.S.C. § 2254” (Doc. No. 11); and (2) “Motion to Strike

Magistrate Judge Report & Recommendation due to Untimeliness pursuant to Local Rule

16.3.1(h)(1)” (Doc. No. 14.) For the following reasons, Petitioner’s Application and Motion are

DENIED.

       In his Application for Default Judgment, Petitioner argues that “Respondent failed to answer

and reply with any valid arguments.” (Doc. No. 11.) Petitioner’s Application is denied. The record

reflects that Petitioner filed his Petition for Writ of Habeas Corpus on September 13, 2018.

Respondent was granted an extension until April 19, 2019 to file a response to the Petition, after

which Respondent timely filed his Return of Writ, as well as a transcript containing the state court

record. (Doc. No. 9.) Thus, Respondent did not fail to timely answer the Petition, and default

judgment is unwarranted.

       In his Motion to Strike, Petitioner argues that the Amended Report & Recommendation filed

by Magistrate Judge George Limbert on April 17, 2020 should be stricken as untimely. (Doc. No.

14.) Petitioner asserts that, pursuant to Local Rule 16.3.1(h)(1), the Report & Recommendation was
  Case: 4:18-cv-02103-PAB Doc #: 15 Filed: 07/29/20 2 of 2. PageID #: 222




due by no later than January 26, 2020; i.e., 285 days after the filing of the Return of Writ. (Id. at p.

1.) Petitioner also raises numerous arguments in support of his assertion that the state trial court erred

in his underlying criminal proceedings. (Id. at pp. 2-4.)

       Petitioner’s Motion to Strike (Doc. No. 14) is denied. Local Rule 16.3.1(h)(1) relates to

“Review of Decisions by the Commissioner of Social Security,” and sets forth a timeline for the

issuance of Reports & Recommendations in social security cases. This Rule does not apply to habeas

petitions and, thus, is inapplicable to the Amended Report & Recommendation (“R&R”) in the instant

case. Thus, the Court finds that the Amended R&R (Doc. No. 13) is not untimely and Petitioner’s

Motion to Strike is without merit and denied.

       The Court notes that it will address the substantive arguments raised in Petitioner’s Motion

regarding his underlying state court conviction and sentence, in connection with its review of the

Magistrate Judge’s Amended R&R. If Petitioner wishes to file formal “Objections” to the Amended

R&R, he must do so by no later than 14 days from the date of this Order; i.e., by no later than August

12, 2020.

       Accordingly, and for all the reasons set forth above, Petitioner’s Application for Default

Judgment (Doc. No. 11) and Motion to Strike the Magistrate Judge’s Amended Report &

Recommendation (Doc. No. 14) are DENIED.

       IT IS SO ORDERED.



                                                         s/Pamela A. Barker
                                                        PAMELA A. BARKER
Date: July 29, 2020                                     U. S. DISTRICT JUDGE




                                                    2
